DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Allowable Subject Matter
Claims 12-24 are allowed.
As allowable subject matter has been indicated, applicant's reply must either comply with all formal requirements or specifically traverse each requirement not complied with.  See 37 CFR 1.111(b) and MPEP § 707.07(a).
The following is an examiner’s statement of reasons for allowance:
The prior art does not disclose:
“an engine of the hybrid vehicle is started by the driving electric motor, the control device further comprises a backflow prevention unit configured to prevent current flowing from the first battery from flowing back into the second battery, the first battery is connected to the driving electric motor via a line, the second battery is connected to the line via the backflow prevention unit, the first battery and the second battery have rated voltages of different voltages, the second battery is a battery having a lower voltage than the first battery, and a voltage converting unit that converts a voltage of the first battery to correspond to a voltage of the second battery, wherein: the first battery and the second battery comprise different rated voltages, and at least one of the first battery or the second battery supplies electric power to the driving electric motor to start the engine.”

The invention is useful as a control device of a hybrid vehicle.


Communications
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RONNIE MANCHO whose telephone number is (571)272-6984.  The examiner can normally be reached on Mon-Thurs.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Adam Mott can be reached on 571 270 5376.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would 


	/RONNIE M MANCHO/            Primary Examiner, Art Unit 3664